Citation Nr: 1535717	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  07-12 009	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for Crohn's disease, to include as secondary to medications prescribed to treat a service-connected back disability.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Coyle, Counsel





INTRODUCTION

The Veteran served on active duty from August 1978 to August 1983.   

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Manila RO presently has jurisdiction over the matter; however, the Board notes that the Veteran is once again residing in North Carolina.  Thus, the matter should be transferred to the jurisdiction of the Winston-Salem RO.  

In January 2007, the Veteran requested a hearing before a Decision Review Officer, but in July 2007, he withdrew that request.  

In May 2013 and December 2013, the Board remanded the matter for further development.

In October 2014, the Veteran communicated an intent to seek VA compensation for a bilateral knee disability.  As no action has been taken on this claim, it is referred to the agency of original jurisdiction (AOJ).  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board's December 2013 remand requested that the VA examiner who previously evaluated the Veteran clarify her opinion as to whether or not the Veteran's Crohn's disease was aggravated beyond its natural progress by medications prescribed to the Veteran for his service-connected back disability.  

In May 2014, the examiner responded that she could not clarify her opinion because to do so would require "resorting to mere speculation."  

Simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As a result, the record as it currently stands is inadequate for deciding the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (the Board errs as a matter of law when it fails to ensure compliance with remand directives).  Remand is required so that a new VA medical opinion may be obtained.

Additionally, multiple VA and non-VA treatment records have been identified which may be relevant to the claim.  38 C.F.R. § 3.159(c)(1), (2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  These records must be obtained upon remand.  

Accordingly, the case is REMANDED for the following action:

1.  Provide proper notification and all required development with respect to the claim for service connection for Crohn's disease on a secondary basis.    

2.  Obtain VA treatment records from the Martinsburg VAMC since July 2004; from the Manila VA Outpatient Clinic (OPC) since February 2013; from the Washington (D.C.) VA Medical Center (VAMC) since April 2013, and from the Fayetteville VAMC and its satellite clinics since May 2013.  

3.  Obtain all records from Tripler Army Medical Center in Honolulu, Hawaii.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).


4.  Request that the Veteran identify where he was treated for Crohn's in Okinawa.  If the Veteran received care as a dependent of an active-duty servicemember, the Veteran must provide identifying information for the active-duty servicemember so that his dependent records may be obtained.  

After obtaining any necessary authorization from the Veteran, obtain all identified records.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).
 
5.  Request that the Veteran identify the facility at Fort Knox where he was hospitalized for treatment of abdominal pain, and provide the date of his treatment there.  If the Veteran does not know the specific date of his treatment, direct him to approximate the date of his treatment by providing a date range of three months.   After this information is received, request that the identified facility undertake a search for records of the Veteran's inpatient hospitalization.  

If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

6.  Then, obtain a medical opinion from an appropriate VA medical professional who has not previously evaluated the Veteran as to the nature and etiology of his Crohn's disease.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  A physical examination of the Veteran is not required unless deemed medically necessary.    

The examiner is to provide an opinion as to whether it is at least as likely as not that the Veteran's Crohn's disease first manifested during his active service, taking into account all service treatment records documenting treatment for abdominal pain, or is otherwise related to active duty service.

If the examiner finds that the Veteran's Crohn's disease did not have its onset during his service and is not otherwise related to active duty service, the examiner must then state whether it is at least as likely as not that his Crohn's disease was aggravated beyond its natural progression by medications prescribed to treat the Veteran's service-connected back disability.  The examiner's attention is drawn to the VA clinical notes in which the Veteran reported that analgesics prescribed for his back pain caused an exacerbation of his Crohn's symptoms.  

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms. 

The examination report must include a complete rationale for any opinion expressed.  If the examiner feels that any requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

7.  Then, readjudicate the appeal.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




